Citation Nr: 1101713	
Decision Date: 01/14/11    Archive Date: 01/20/11

DOCKET NO.  09-24 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine.  

2.  Entitlement to service connection for a chronic psychiatric 
disorder manifested by depression and anxiety.  

3.  Entitlement to service connection for carpal tunnel syndrome 
(CTS) of the right upper extremity.  

4.  Entitlement to service connection for CTS of the left upper 
extremity.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs




ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran served on active duty from December 2004 to July 
2005.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a June 2008 rating decision of the Portland, Oregon, 
Regional Office (RO) of the Department of Veterans Affairs (VA).  

The issues of service connection for bilateral CTS are addressed 
in the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, DC.  


FINDINGS OF FACT

1.  Degenerative disc disease of the Veteran's lumbar spine was 
not noted at the time of service entrance.

2.  Clear and unmistakable evidence demonstrates that 
degenerative disc disease of the lumbar spine manifested by left 
paramedial disc herniation at L4-5, with herniated disc material 
extending 1/2 cm inferior to the mid plane of the interspace and a 
mild right median disc herniation at L5-S1, on MRI studies and 
diagnosed as internal disc disruption and lumbar strain existed 
at the time of the Veteran's enlistment for active military 
service.  

3.  Clear and unmistakable evidence demonstrates that the 
Veteran's pre-existing lumbar spine disability did not 
permanently increase in severity during active service.

4.  The Veteran had complaints of depression and an "odd affect" 
during service, but did not manifest chronic psychiatric symptoms 
on service, or continuous post-service symptoms.   

5.  A currently diagnosed mood disorder, not otherwise specified 
(NOS), is not related to service.  


CONCLUSIONS OF LAW

1.  Degenerative disc disease of the Veteran's lumbar spine 
clearly and unmistakably existed prior to entry into service.  38 
U.S.C.A. §§ 1110, 1111, 1113, 1132, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.306 (2010).

2.  The Veteran's pre-existing degenerative disc disease of the 
lumbar spine clearly and unmistakably was not aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1132, 1153, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304, 
3.306 (2010).

3.  The presumption of soundness of the Veteran's lumbar spine at 
induction to service is rebutted by evidence that degenerative 
disc disease of the lumbar spine clearly and unmistakably existed 
prior to her entry into service and clearly and unmistakably was 
not aggravated by active service.  38 U.S.C.A. §§ 1111, 1113, 
1132 (West 2002); 38 C.F.R. §§ 3.304, 3.306 (2010).

4.  A chronic psychiatric disorder manifested by depression and 
anxiety, to include a mood disorder NOS, was neither incurred in 
nor aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2010).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative of any information, and any medical or lay 
evidence, not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  VCAA notice requirements apply to all five 
elements of a service connection claim: 1) veteran status; 
2) existence of a disability; 3) a connection between the 
Veteran's service and the disability; 4) degree of disability; 
and 5) effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 
(Fed. Cir. 2007).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original jurisdiction 
decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  

The Veteran was advised of VA's duties to notify and assist in 
the development of the claims prior to the initial adjudication 
of her claims.  An April 2007 letter explained the evidence 
necessary to substantiate her claims, the evidence VA was 
responsible for providing, and the evidence she was responsible 
for providing.  This letter also informed the Veteran of 
disability rating and effective date criteria.  The Veteran has 
had ample opportunity to respond/supplement the record and she 
has not alleged that notice in this case was less than adequate.

The Veteran's service treatment records (STRs) and pertinent 
post-service treatment records, including medical records 
utilized by the Social Security Administration (SSA) in a 
disability claim, have been secured.  The RO arranged for VA 
examinations for evaluation of low back disability and a 
psychiatric disability in January and March 2008 and in May 2009.  
These examinations, taken together, are found to be adequate for 
rating purposes for these issues.  In this regard, it is noted 
that the examiners reviewed the Veteran's medical history and 
complaints, made clinical observations, and rendered opinions 
regarding whether the disabilities for which service connection 
was claimed were related to service.  See Barr v. Nicholson, 21 
Vet. App. 303 (2007) (finding that VA must provide an examination 
that is adequate for rating purposes).  The Veteran has not 
identified any evidence that remains outstanding.  Accordingly, 
the Board will address the merits of the claims.

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active military, 
naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a).  For the showing 
of chronic disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  With 
chronic disease as such in service, subsequent manifestations of 
the same chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to intercurrent 
causes.  If a condition noted during service is not shown to be 
chronic, then generally, a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).

The Board has reviewed all of the evidence in the Veteran's 
claims file, with an emphasis on the evidence relevant to this 
appeal.  Although the Board has an obligation to provide reasons 
and bases supporting its decision, there is no need to discuss, 
in detail, every piece of evidence of record.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will 
summarize the relevant evidence where appropriate and the 
analysis below will focus specifically on what the evidence 
shows, or fails to show, as to the claim. 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining whether 
the evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which case 
the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

Service Connection for Degenerative Disc Disease of the Lumbar 
Spine

The Veteran claims service connection for degenerative disc 
disease of her lumbar spine, essentially stating that this 
disability, which pre-existed active duty, was aggravated 
therein.  Review of the record shows that on examination for 
entry into service, no abnormality of the spine was noted.  

Every veteran shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not aggravated 
by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b); see 
also Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004) (to 
rebut the presumption of soundness in the case of a wartime 
veteran, the evidence must clearly and unmistakably show not only 
that the disorder at issue pre-existed entry into service, but 
clear and unmistakably show that the disorder did not undergo 
aggravation in or as a result of service).  
38 C.F.R. § 3.304(b) states likewise, but also states "[o]nly 
such conditions as are recorded in examination reports are to be 
considered as noted."

A preexisting injury or disease will be considered to have been 
aggravated by active service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  Clear and unmistakable (obvious or manifest) evidence 
is required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity during 
service.  This includes medical facts and principles which may be 
considered to determine whether the increase is due to the 
natural progress of the condition.  Aggravation may not be 
conceded where the disability underwent no increase in severity 
during service on the basis of all the evidence of record 
pertaining to the manifestations of the disability prior to, 
during, and subsequent to service.  38 C.F.R. § 3.306(b); see 
also VAOPGCPREC 3-2003.

The Veteran entered active service in December 2004.  Her 
enlistment examination did not note any spinal abnormality.  As 
such, she is entitled to the presumption of sound condition, and 
clear and unmistakable evidence is required to demonstrate both 
that the injury or disease existed before acceptance and 
enrollment and was not aggravated by such service.  38 U.S.C.A. § 
1111; see also Doran v. Brown, 6 Vet. App. 283, 286 (1994).  

In this Veteran's case, after a review of all the evidence of 
record, lay and medical, the Board finds that clear and 
unmistakable (obvious and manifest) evidence demonstrates that 
the degenerative disc disease of the Veteran's lumbar spine pre-
existed active service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.  
In this regard, the STRs include records of the Veteran's private 
treatment prior to service.  These show that in February 2000 the 
Veteran was complaining of low back pain and an MRI study showed 
paramedial disc herniation at L4-5, with herniated disc material 
extending 1/2 cm inferior to the mid plane of the interspace and a 
mild right median disc herniation at L5-S1.  Additional pre-
service treatment records show an assessment of internal disc 
disruption in November 2001 and an assessment of thoracic and 
lumbar strain in January 2004.  At that time, the Veteran 
reported that she had flare-ups of back pain when she had 
increased work activity with lifting, and that the pain radiated 
into either buttock, down the back of the thigh, but no further 
than the knees, and there were no paresthesias.  

STRs show that the Veteran was treated for back pain in April 
2005 at which time she stated that this pain had begun years 
prior to service.  She reported that the pain radiated into both 
legs and was described as having been chronic in nature for the 
last three to four years.  She reported she had back stiffness 
that was worsened by exercise.  Examination showed tenderness on 
palpation and throughout range of motion.  The assessment was 
lumbago with the notation that, if private treatment records 
showing that herniated lumbar discs had existed prior to service, 
the Veteran should be administratively separated due to 
fraudulent enlistment.  The Veteran submitted statements that she 
had sustained a low back injury prior to service and that this 
had become increasingly painful during service so that she was 
unable to complete training.  She stated that she did not wish to 
be retained in service.  The pertinent diagnosis at the time of 
separation from service was herniated nucleus pulposus, L4-L5, 
existed prior to enlistment (EPTS).  

As noted, after a review of all the evidence of record, lay and 
medical, the Board finds that clear and unmistakable (obvious and 
manifest) evidence demonstrates that the degenerative disc 
disease of the Veteran's lumbar spine pre-existed active service.  
In making its finding that the Veteran's lumbar spine disability 
clearly and unmistakably preexisted service, the Board relied on 
the Veteran's multiple lay statements during service reporting 
pre-existing disability and specific, clinical medical evidence 
which demonstrated diagnosed disc herniation in 2000, four years 
prior to active duty.  

The Board further finds that clear and unmistakable evidence 
demonstrates that the Veteran's preexisting lumbar spine 
disability did not permanently increase in severity during 
service, that is, was not aggravated by service.  The STRs show 
that the Veteran was treated for low back pain during service, 
but a permanent worsening of the underlying preexisting 
degenerative disc disease of the lumbar spine was not 
demonstrated.  Rather, the record reflects low back pain in 2005 
similar to that described prior to service in 2004 when thoracic 
and lumbar strain was assessed.  Moreover, the evidence does not 
show any low back trauma during service that could account for a 
worsening of the disability, nor has the Veteran reported any 
such incident.  

On the question of whether the Veteran's preexisting lumbar spine 
disability was aggravated by service, an examination was 
conducted by VA in March 2008.  At that time, the STRs and 
medical records of treatment for back disability prior to service 
were reviewed by the examiner.  The Veteran reported that at the 
time her back pain developed prior to service, she had not had 
any trauma, fall, or specific incident to cause the back pain.  
She said that she underwent physical therapy with significant 
improvement.  She reported that once she entered service the 
increased physical demands of advanced infantry school caused 
increasing back pain.  She did not recall any specific injuries 
or events while in the military causing the increased back pan, 
but stated that she just had a general gradual increase in pain.  
In March 2008 the Veteran also reported that, after leaving 
service, she was having low back pain going down her buttocks and 
anterior thighs, but had had no further evaluations or treatments 
for her back since leaving service.  

After physical examination in March 2008, the impression was 
degenerative disc disease of the lumbar spine.  The March 2008 VA 
examiner stated that the available information showed that the 
Veteran had had increased low back pain episodically before, 
during and after her military service, and that it would be 
speculation to determine if she had any additional back pain 
beyond the normal progression of the pain from preexisting 
degenerative disc disease.  It was specifically noted that she 
could not find, nor was there any record of, specific trauma 
during service, although it was more likely that she had 
significantly increased physical demands while training for the 
military.  

An examination was conducted by VA in May 2009.  At that time, 
the same examiner who had performed the March 2008 examination 
again reviewed the record, the Veteran's history, and performed a 
medical examination.  It was again concluded that the Veteran had 
had episodes of increased low back pain before, during, and after 
military service.  Any determination as to whether there was 
additional back pain beyond the normal progression of pain from 
her preexisting degenerative disc disease would be speculative.  
The examiner noted that she was now dealing with deconditioning, 
depression, and fibromyalgia and did not recall any specific 
trauma, event, or episode involving the low back during service.  

In the absence of any in-service trauma, including no reported of 
worsening in service, and noting the Veteran's in-service 
symptoms were the same as those she experienced prior to service, 
the VA examiner in 2008 and 2009 opined that there was no 
increase in severity of the underlying pathology during service 
beyond the natural progress of the disease.  Although this VA 
physician in 2008 noted that the Veteran had significantly 
increased physical demands while training for the military, he 
did not opine that there was a permanent increase in the 
disability of the Veteran's preexisting low back disorder.  To 
the contrary, the opinion was that the Veteran had back pain in 
service just like she had prior to service and after service, so 
there was only a symptom of back pain in service rather than 
permanent worsening of the underlying disability.   Temporary or 
intermittent flare-ups of a pre-existing injury or disease are 
not sufficient to be considered "aggravation in service" unless 
the underlying condition, as contrasted with symptoms, has 
worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993); 
Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).  Thus, "a lasting 
worsening of the condition" - that is, a worsening that existed 
not only at the time of separation but one that still exists 
currently is required.  Routen v. Brown, 10 Vet. App. 183, 189 
(1997); Verdon v. Brown, 8 Vet. App. 529, 538 (1996).

The Board finds that the 2008 VA examiner's comment that the 
Veteran had significantly increased physical demands while 
training for the military is not an opinion that such activity 
aggravated the preexisting disability.  As noted by the physician 
himself, any such statement that aggravation occurred in service 
would be speculative.  A finding of service connection may not be 
based on a resort to speculation or remote possibility.  See 38 
C.F.R. § 3.102; see also Obert v. Brown, 5 Vet. App. 30 (1993) (a 
medical opinion expressed in terms of "may" or "might" also 
respectively implies "may or may not" and "might or might not," 
and, by itself, is too speculative to rise to the level of "at 
least as likely as not" or otherwise establish a factual position 
that is in relative equipoise); Morris v. West, 13 Vet. App. 94, 
97 (1999) (diagnosis that appellant was "possibly" suffering from 
schizophrenia deemed speculative); Warren v. Brown, 6 Vet. App. 
4, 6 (1993) (a doctor's statement framed in terms such as "could 
have been" is not probative).  

For these reasons, and based on all the evidence of record, the 
Board finds that the Veteran's lumbar spine disability clearly 
and unmistakably preexisted service, and clearly and unmistakably 
was not aggravated by active military service.  The Board is 
aware of the burden on VA to demonstrate, by clear and 
unmistakable evidence, that the preexisting disability was not 
aggravated by service.  The evidence in this case meets this high 
standard.  As the standard is clear and unmistakable evidence on 
VA to rebut the presumption of sound condition at service 
entrance, a burden which has been met for the reasons explained, 
the rule of resolving reasonable doubt in the Veteran's favor is 
not applicable in this case.  

Service Connection for a Psychiatric Disorder

The Veteran has also claimed service connection for anxiety and 
depression, which she asserts had its onset during service.  
Review of the record shows that while being treated for other 
disabilities in February 2005, she was noted to have an "odd 
affect."  On further questioning, she described anxiety, 
depression and emotional problems and concerns with returning to 
training and remaining on active duty.  The Veteran was to be 
screened for depression in April 2005.  

After a review of all the evidence, the Board finds that, while 
the Veteran had complaints of depression and an "odd affect" 
during service, she did not manifest chronic psychiatric symptoms 
on service, or continuous post-service symptoms.  In addition to 
the symptoms noted in service in February 2005, in March 2005, 
she reported having had a history of treatment by a psychiatrist 
for depression and family problems.  No disability was described 
and the assessment at that time was history of unknown 
psychiatric episodes.  On psychiatric examination in April 2005 
mental status examination showed no abnormalities.  The Veteran 
was found to be psychologically fit for duty.  On medical history 
at separation from service the Veteran denied having had anxiety, 
panic attacks, or depression.  

Medical records received from SSA include a report of 
psychological evaluation dated in February 2007.  At that time, 
the assessments were mood disorder due to chronic pain and 
adjustment disorder with depression and anxiety.  

The Board also finds that a currently diagnosed mood disorder, 
not otherwise specified (NOS), is not related to service.  A 
psychiatric examination was conducted by VA in May 2009.  At the 
examination, the Veteran reported that she had been given a 
diagnosis of bipolar disorder while in high school when she was 
17 years old.  She reported that she had been sent to a mental 
health worker after breaking up with her boyfriend.  She stated 
that she had taken the medication Depakote for six months, but 
had never been hospitalized and never had any other type of 
diagnosis.  When asked about her symptoms, she noted becoming 
violent and explosive, describing an incident at her father's 
home when she broke things.  During mental status evaluation, the 
examiner noted that the Veteran presented a diagnostic problem.  
Her main mood was irritable rather than depressed or manic and 
she had severe sleep problems due to pain.  She reported a 
diagnosis of bipolar disorder in high school, but had no symptoms 
of an anxiety disorder and insufficient symptoms to make any type 
of diagnosis of a psychotic disorder.  The provisional diagnosis 
was of a mood disorder NOS.  The examiner commented that it did 
not appear that bipolar disorder was ever a proper diagnosis, as 
the Veteran had never had a manic episode and had not been on 
medication for nine years.  During her brief time in the 
military, she was noted to have had an "odd affect," but no 
psychiatric diagnosis was made at that time.  She currently did 
not really meet the criteria for any particular psychiatric 
diagnosis, but had features of several.  The most reasonable 
diagnosis, therefore, was mood disorder NOS.  The examiner opined 
that there was no indication that any event during the Veteran's 
brief time in the military would have contributed to her current 
mental health problems in any way.  

The Veteran manifested some psychiatric symptoms while she was on 
active duty such that a mental health evaluation was ordered; 
however, that evaluation failed to show any evidence of a 
psychiatric disability.  Following service, the assessment made 
in connection with SSA benefits after service indicated that she 
had a mood disorder that resulted from her pain, but there was no 
indication that this was the result of service and not supported 
by the VA examiner in May 2009.  That examination report found no 
evidence of anxiety and indicated difficulty in properly 
diagnosing the Veteran's disorder.  The assessment of mood 
disorder, NOS, was made, but specifically indicated that this was 
not the result of the Veteran's period of active duty.  

For these reasons, the Board finds that a preponderance of the 
evidence is against the Veteran's claim for service connection 
for a psychiatric disorder, and the claim must be denied.  
Because the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application.  See 38 
U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102. 


ORDER

Service connection for degenerative disc disease of the lumbar 
spine is denied.  

Service connection for a chronic psychiatric disorder manifested 
by depression and anxiety is denied.  


REMAND

The remaining issues on appeal relate to service connection for 
left and right CTS.  Review of the record shows that the Veteran 
indicated in her claim for benefits that she had been treated for 
CTS at the McKenzie Family Practice in Eugene, Oregon, in 2005 
and 2006.  Additionally there are indications in the record that 
she underwent nerve conduction velocity and electromyogram 
studies at a private facility and that she had been diagnosed 
with CTS soon after discharge from service.  Although the RO 
attempted to obtain these medical records, and some records from 
this clinic relating to the Veteran's low back disability are of 
record, records of treatment for CTS have not been received.  
Such records may be probative to this appeal.  As such, they 
should be obtained prior to appellate consideration.   

Accordingly, the issues of service connection for left and right 
CTS are REMANDED for the following action:

1.  The RO/AMC should contact the Veteran and, 
after obtaining permission, request a list of 
all medical care providers from whom she 
received treatment for CTS following her 
discharge from active duty.  

2.  Regardless of any response from the Veteran, 
the RO/AMC should and request copies form 
McKenzie Family Practice, for association with 
the claims folder, of any and all records 
relating to the Veteran's treatment for CTS.  

3.  Thereafter, the RO/AMC should readjudicate 
the issues of service connection for left and 
right CTS.  If the determinations remain 
unfavorable to the Veteran, she and her 
representative should be provided with a 
supplemental statement of the case (SSOC).  The 
Veteran should be given an opportunity to 
respond to the SSOC prior to returning the case 
to the Board for further review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


